       Case 1:21-cv-00265 ECF No. 1, PageID.1 Filed 03/23/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN

 MARC D. FLORIAN, an individual; JOHN J.
 FLORIAN, an individual acting on behalf of
 himself and the Florian Family Trust; and
 DANA L. WAGEMAKER, an individual,

                Plaintiffs,                                 1:21-cv-265
                                                   File No. ___________________

        v.                                         __________________________
                                                   U.S. District Judge

 MICHIGAN DEPARTMENT OF
 NATURAL RESOURCES, a Michigan
 agency; GERALD THAYER, in his capacity
 as District Law Supervisor,

                Defendants.

                                   VERIFIED COMPLAINT

                                       INTRODUCTION

         1.    Plaintiffs challenge the constitutionality of Defendants’ application of Chapter 3,

 Section 3.401 of the Wildlife Conservation Order (the “WCO”). As applied to Plaintiffs, the

 WCO seizes ownership of private property, restricts the vested right to use private property, and

 does so through retroactive application to structures built on private property long before the

 WCO took effect. Failure to comply with the WCO’s restrictions on these constitutionally

 protected property rights will result in substantial civil and criminal sanctions.

         2.    Plaintiff Marc D. Florian owns approximately 1.87 acres of property that abuts

 North Grand Mere Lake (the “Florian Property”).

         3.    Plaintiff John J. Florian owns approximately 47.89 acres of property that abuts

North Grand Mere Lake (the “Family Trust Property”, and together with the Florian Property, the

“Florian Properties”).
     Case 1:21-cv-00265 ECF No. 1, PageID.2 Filed 03/23/21 Page 2 of 14




       4.    More than 35 years ago (i.e., by at least 1986), Marc Florian built a permanent

waterfowl blind and affixed it to private property: the bottomlands on the west side of North

Grand Mere Lake directly in front of Plaintiff Marc Florian’s property. For more than 35 years,

the waterfowl blind has been continuously affixed to the Florians’ privately owned bottomlands,

and the Florians have continuously maintained the waterfowl blind.

       5.    Similarly, more than 50 years ago (i.e., by at least 1971), John Florian built a

permanent waterfowl blind and affixed it to private property: the bottomlands on the east side of

North Grand Mere Lake directly in front of the Family Trust Property. Since it was built, this

second waterfowl blind has also been continuously affixed to the privately owned bottomlands.

For more than 35 years, the Florians have allowed Plaintiff Dana L. Wagemaker to continuously

use and maintain this second waterfowl blind. Plaintiff Wagemaker has a property interest in the

continued use of this second waterfowl blind.

       6.    Each waterfowl blind is a permanent, immovable structure, affixed to subaqueous

lands that the Florian Plaintiffs own.

       7.    The WCO was enacted into law in 1989, years after each of the permanent

waterfowl blinds had already been built. Under the WCO, all waterfowl blinds must be removed

from any public inland lake or any lake that is not wholly owned by a single person no later than

16 days after the end of the calendar year. Failure to do so will result in a criminal charge and

civil fine. The permanent blinds used by Plaintiffs Marc Florian and Dana Wagemaker were

each erected well before the enactment of the WCO and have been maintained continuously

since. Until recently, Plaintiffs Marc Florian and Dana Wagemaker were not required to remove

their permanent blinds, nor were they charged with any violation of the WCO.




                                                2
     Case 1:21-cv-00265 ECF No. 1, PageID.3 Filed 03/23/21 Page 3 of 14




       8.    More than 30 years after the enactment of the WCO, Defendants have now charged

Plaintiffs Marc Florian and Dana Wagemaker with misdemeanor criminal charges that carry with

them a hefty fine, and will continue to prosecute these Plaintiffs with such charges unless and

until said Plaintiffs remove their longstanding waterfowl blinds.

       9.    Because of its explicit restrictions, penalties, and sanctions on the use of private

property, and because of its application by Defendants to the Florian Properties, the WCO as

applied in this case, constitutes: (1) an unlawful taking and seizure in violation of the Fourth and

Fifth Amendments; (2) an unconstitutional condition on the use of property under the Fifth and

Fourteenth Amendments; and (3) an ex post facto law in violation of both the U.S. and Michigan

Constitutions.

                               JURISDICTION AND VENUE

       10.   Plaintiffs bring this civil-rights lawsuit pursuant to 42 U.S.C. § 1983, 28 U.S.C.

§ 1331, and the Declaratory Judgments Act, 28 U.S.C. § 2201, for violations of rights, privileges,

and immunities secured by the Fourth, Fifth, Eighth, and Fourteenth Amendments of the

Constitution of the United States.

       11.   Defendants are domiciliaries of the state Michigan such that this Court has personal

jurisdiction over them.

       12.   Plaintiffs seek injunctive and declaratory relief against Defendants because the

WCO as applied to Plaintiffs violates their rights under both the U.S. and Michigan

Constitutions. Accordingly, this Court has jurisdiction over Plaintiffs’ claims under 28 U.S.C.

§ 1331 (federal-question jurisdiction), § 1343 (civil-rights jurisdiction), and § 1367

(supplemental jurisdiction). These matters are ripe for this Court’s jurisdiction.




                                                3
     Case 1:21-cv-00265 ECF No. 1, PageID.4 Filed 03/23/21 Page 4 of 14




       13.   Venue is appropriate in this Court under 28 U.S.C. §1391(b)(1) and (2) as

Defendants are both located within the judicial district wherein Plaintiffs’ Property is situated,

and the actions set forth herein occurred, within the territorial jurisdiction of this Court.

                                        THE PARTIES

       14.   Plaintiffs Marc D. Florian and John J. Florian (the “Florians”) are each residents of

the State of Michigan. The Florians own properties, which abut North Grand Mere Lake, in

Berrien County, Michigan, that have been used for both residential and recreational purposes.

Included among these properties are the subaqueous lands upon which two permanent waterfowl

blinds have been affixed for more than 35 years.

       15.   Plaintiff Dana L. Wagemaker (“Wagemaker”) is also a resident of the State of

Michigan. With the permission of the Florians, Wagemaker has for more than 35 years

maintained the permanent waterfowl blind located on the east side of North Grand Mere Lake

directly in front of Plaintiff John Florian’s property.

       16.   Defendant Lieutenant Gerald Thayer is the District Law Supervisor for the

Michigan Department of Natural Resources at the Plainwell Customer Service Center and is sued

in his official capacity. As District Law Supervisor, Defendant Thayer is responsible for the

conservation, protection, and management of the state’s natural and cultural resources within

District 7 of the Michigan Department of Natural Resources.

       17.   Defendant Michigan Department of Natural Resources (“DNR”) is the state natural

resources agency responsible for conserving, protecting, and managing the state’s natural and

cultural resources, including North Grand Mere Lake. DNR issued the citations charging

Plaintiffs Marc Florian and Dana Wagemaker with a violation of the WCO.




                                                 4
     Case 1:21-cv-00265 ECF No. 1, PageID.5 Filed 03/23/21 Page 5 of 14




                                            FACTS

       18.   The Florian Properties abut North Grand Mere Lake and include full riparian

ownership rights to the subaqueous land associated with each parcel.

       19.   For more than 35 years, the Florian Properties have included two immovable

waterfowl blinds that are permanently affixed to the bottomlands of North Grand Mere Lake

(“Florian Blinds”).   The Florian Blinds have independent economic value in themselves.

Additionally, the Florian Blinds significantly enhance the value of the real properties to which

they are affixed. The real properties to which each waterfowl blind is affixed has particular value

for use in waterfowl hunting given their waterfront locations and the permanent nature of each

waterfowl blind. Removal of the Florian Blinds would deprive Plaintiffs of the value and use of

the waterfowl blinds and would also cause a significant and irreparable damage to the value of

the Florian Properties to which each of the waterfowl blinds are attached.

       20.   The Florian Blinds have existed for so long that they have become a nesting site for

birds and waterfowl, a habitat for variety of aquamarine life, and destinations for birders and

fisherman alike. The Florian Blinds are not temporary blinds. They are permanent structures

that for more than 35 years have been permanent fixtures in the landscape of the North Grand

Mere Lake. Removal of the blinds is a taking of the blinds.

       21.   The WCO prohibiting permanent waterfowl blinds on inland lakes and requiring

removal of such blinds no later than 16 days after the end of the calendar year became effective

March 31, 1989, years after those structures were built.

       22.   On August 18, 2020, and more than 30 years following the enactment of the WCO,

Defendants issued citations to Plaintiffs Marc Florian and Dana Wagemaker for violations of the

WCO.




                                               5
     Case 1:21-cv-00265 ECF No. 1, PageID.6 Filed 03/23/21 Page 6 of 14




       23.   The arraignments on the violations have each been adjourned pending the outcome

of this complaint.

       24.   Unless enjoined by this Court, Plaintiffs Marc Florian and Dana Wagemaker face

fines amounting to $50–$500 each and/or up to 90 days in jail and will be required to remove

the longstanding waterfowl blinds at significant cost, thereby being unconstitutionally restricted

in the use of the Florian Properties and the vested property rights attached thereto.

                                  COUNT ONE
                        VIOLATION OF FIFTH AMENDMENT,
                        TAKINGS CLAUSE AND 42 U.S.C. §1983

       25.   Plaintiffs reallege and incorporate by reference the allegations set forth in

paragraphs 1 through 24 of this Complaint.

       26.   Under the Fifth Amendment to the United States Constitution, the government may

not engage in or authorize a taking of private land without providing just compensation. This

self-executing prohibition is incorporated against the states through the Fourteenth Amendment

and further made enforceable by 42 U.S.C. § 1983, which forbids persons acting under the color

of state law from depriving individuals of their federally protected rights.

       27.   When government excludes an owner from using his private property without

paying compensation, it effects a taking.

       28.   As applied to Plaintiffs, the WCO effectively grants Defendant DNR a controlling

interest in the waterfowl blinds on the Florian Properties and to the real properties to which the

blinds are attached. By claiming a right to control the use of the waterfowl blinds on the Florian

Properties and by issuing citations with corresponding fines, Defendants have made a claim to

ownership over the waterfowl blinds and to the real properties to which the waterfowl blinds are

attached. Further, applying the WCO to those blinds excludes the Florians from using their own

privately owned waterfowl blinds.


                                               6
     Case 1:21-cv-00265 ECF No. 1, PageID.7 Filed 03/23/21 Page 7 of 14




       29.   The Takings Clause protects real and intangible property. Each waterfowl blind

permanently affixed to the Florian Properties is a protected property interest, and the control and

resulting fines by Defendants is a taking.

       30.   The government may not confiscate the Florian Properties without paying just

compensation. Once removed, the permanent waterfowl blinds are useless and the value of the

Florian Properties is reduced. Removal of the blinds, as demanded by the government, is a

taking of the waterfowl blinds and a property right vested in the Florian Properties. The

government, using criminal prosecution, is effectively taking valuable property and property

rights from the Florians.

       31.   This claim is ripe for immediate resolution in this Court. Knick v. Township of

Scott, Pennsylvania, 139 S. Ct. 2162 (2019).

       32.   Plaintiffs have suffered a deprivation of rights, privileges, and immunities secured

by the U.S. Constitution and laws, and the deprivation was caused by Defendants acting under

the color of law.

                               COUNT TWO
                 VIOLATION OF THE TAKINGS CLAUSE OF THE
               MICHIGAN CONSTITUTION OF 1963, ARTICLE 10, § 2

       33.   Plaintiffs reallege and incorporate by reference the allegations set forth in

paragraphs 1 through 32 of this Complaint.

       34.   Under Article 10, § 2, of the Michigan Constitution of 1963, the government

likewise may not take private property for public use without just compensation therefore being

first made or secured in a manner prescribed by law.

       35.   Defendants have filed charges against Plaintiffs Marc Florian and Dana

Wagemaker for violations of the WCO with regard to the waterfowl blinds.




                                               7
     Case 1:21-cv-00265 ECF No. 1, PageID.8 Filed 03/23/21 Page 8 of 14




       36.   Defendants’ actions will result in an unconstitutional taking of the Florian

Properties, including the waterfowl blinds, and of Plaintiff Wagemaker’s property interest in

using one of these blinds, in violation of the state Takings Clause.

                             COUNT THREE
              VIOLATION OF EQUAL PROTECTION CLAUSE UNDER
                  FOURTEENTH AMENDMENT, 42 U.S.C. § 1983

       37.   Plaintiffs reallege and incorporate by reference the allegations set forth in

paragraphs 1 through 36 of this Complaint.

       38.   Under the Fourteenth Amendment to the U.S. Constitution, the government may

not treat similarly situated people differently based on arbitrary and irrational bases.

       39.   Upon information and belief, other property owners across the state continue to

maintain permanent waterfowl blinds on private and publicly owned bottomlands in violation of

Chapter 3, Section 3.401 of the WCO and have not been issued citations.

       40.   Upon information and belief, Defendant DNR itself maintains and operates

permanent waterfowl blinds at DNR-managed hunt units and game areas across the state in

violation of the WCO.

       41.   Upon information and belief, Defendant DNR has continued to knowingly allow

permanent waterfowl blinds constructed and maintained by private persons to exist at other

DNR-managed game areas in violation of the WCO.

       42.   Defendants have without any rational basis acted intentionally and arbitrarily in

discriminating against Plaintiffs and punishing Plaintiffs in a manner that is both substantially

different from those similarly situated property owners and hypocritical with regard to Defendant

DNR’s own actions.




                                                8
      Case 1:21-cv-00265 ECF No. 1, PageID.9 Filed 03/23/21 Page 9 of 14




                                     COUNT FOUR
                       EX POST FACTO LAW IN VIOLATION OF
                      ARTICLE I, § 10 OF THE U.S. CONSTITUTION

        43.    Plaintiffs reallege and incorporate by reference the allegations set forth in

paragraphs 1 through 42 of this Complaint.

        44.    Under article I, § 10 of the U.S. Constitution, “[n]o State shall . . . pass any . . . ex

post facto law . . . .”

        45.    The WCO has the force and effect of law and is enforced through criminal charges,

such as the misdemeanor criminal charges DNR has brought against Plaintiffs.

        46.    At the times when Plaintiffs built the permanent waterfowl blinds on their private

properties, their conduct was innocent: the WCO was not yet in effect and, upon information and

belief, no other law in effect before 1989 prohibited Michigan property owners from building

permanent waterfowl blinds on their own property.

        47.    Because the WCO punishes as a crime an act committed before the WCO took

effect, and that act was innocent when done, applying the WCO retroactively to the prior conduct

of Plaintiffs Marc Florian and Dana Wagemaker violated the U.S. Constitution’s prohibition

against ex post facto laws.

                                    COUNT FIVE
                     EX POST FACTO LAW IN VIOLATION OF
                 ARTICLE I, § 10 OF THE MICHIGAN CONSTITUTION

        48.    Plaintiffs reallege and incorporate by reference the allegations set forth in

paragraphs 1 through 47 of this Complaint.

        49.    Under article I, § 10 of the Michigan Constitution, “[n]o . . . ex post facto law

. . . shall be enacted.”

        50.    The WCO has the force and effect of law and is enforced through criminal charges,

such as the misdemeanor criminal charges DNR has brought against Plaintiffs.


                                                  9
      Case 1:21-cv-00265 ECF No. 1, PageID.10 Filed 03/23/21 Page 10 of 14




         51.   At the times when Plaintiffs built the permanent waterfowl blinds on their private

 properties, their conduct was innocent: the WCO was not yet in effect, and, upon information

 and belief, no other law in effect before 1989 prohibited Michigan property owners from building

 permanent waterfowl blinds on their own property.

         52.   Because the WCO punishes as a crime an act committed before the WCO took

 effect, and that act was innocent when done, applying the WCO retroactively to the prior conduct

 of Plaintiffs’ Marc Florian and Dana Wagemaker violated the Michigan Constitution’s

 prohibition against ex post facto laws.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court grant the

following relief:

         1.    For a declaration that the WCO as applied to Plaintiffs and the criminal charges and

 fines levied on Plaintiffs violate the Takings Clauses of the United States and Michigan

 Constitutions;

         2.    For a declaration that the WCO as applied to Plaintiffs and the criminal charges and

 fines levied on Plaintiffs violate the Ex Post Facto Clauses of the United States and Michigan

 Constitutions

         3.    For issuance of preliminary and permanent injunctions restraining Defendants from

 any further proceedings involving the Plaintiffs and the Florian Properties;

         4.    For an award of compensatory damages against Defendant Thayer;

         5.    For an award of just compensation for any taking by Defendants;

         6.    For an award of attorney’s fees, costs, and expenses in this action pursuant to 42

 U.S.C. § 1988; and,

         7.    For such other and further relief as to the Court seems just and equitable.


                                                10
Case 1:21-cv-00265 ECF No. 1, PageID.11 Filed 03/23/21 Page 11 of 14
         Case 1:21-cv-00265 ECF No. 1, PageID.12 Filed 03/23/21 Page 12 of 14

                                                                                                are
I, Marc D. Florian, affirm under the penalties of perjury, that the forgoing factual statements

true and accurate to the best of my knowledge.

Dated: -----                                           MARC D. FLORIAN




I, John J. Florian, affirm under the penalties of perjury, that the forgoing factual statements are

true and accurate to the best of my knowledge.

Dated: -----                                          JOHN J. FLORIAN




I, Dana L. Wagemaker, affirm under the penalties of perjury, that the forgoin
                                                                                g factual statements
are true and accurate to the best of my knowledge.

Dated: �   /2. 3 /1./                                 DANAL. WAGEMAKER




Dated:   -----                                        BARNES&THORNBURGLLP
                                                      Isl Tracy Knox
                                                      Tracy Knox (PSl 170)
                                                      Scott Dienes (P53066)
                                                      BARNES&THORNBURGLLP
                                                      201 S. Main Street
                                                      Suite 400
                                                      South Bend, IN 46601
                                                      Telephone: 574.233.1171
                                                      Tracy.Knox@btlaw.com
                                                      Scott.Dienes@btlaw.com
                                                      Attorneys for MARC D. FL
                                                                              ORIAN,



                                                 11
      Case 1:21-cv-00265 ECF No. 1, PageID.13 Filed 03/23/21 Page 13 of 14




I, Marc D. Florian, affirm under the penalties of perjury, that the forgoing factual statements are

true and accurate to the best of my knowledge.

Dated: ____________                                   MARC D. FLORIAN


                                                      ________________________


I, John J. Florian, affirm under the penalties of perjury, that the forgoing factual statements are

true and accurate to the best of my knowledge.

Dated: ____________                                   JOHN J. FLORIAN


                                                      ________________________


I, Dana L. Wagemaker, affirm under the penalties of perjury, that the forgoing factual statements

are true and accurate to the best of my knowledge.

Dated: ____________                                   DANA L. WAGEMAKER


                                                      ________________________


        March 23, 2021
Dated: ____________                                   BARNES & THORNBURG LLP

                                                      /s/ Tracy Knox
                                                      Tracy Knox (P51170)
                                                      Scott Dienes (P53066)
                                                      BARNES & THORNBURG LLP
                                                      201 S. Main Street
                                                      Suite 400
                                                      South Bend, IN 46601
                                                      Telephone: 574.233.1171
                                                      Tracy.Knox@btlaw.com
                                                      Scott.Dienes@btlaw.com
                                                      Attorneys for MARC D. FLORIAN,




                                                 11
Case 1:21-cv-00265 ECF No. 1, PageID.14 Filed 03/23/21 Page 14 of 14




                                      an individual; JOHN J. FLORIAN, an
                                      individual acting on behalf of himself and the
                                      Florian Family Trust; and DANA L.
                                      WAGEMAKER, an individual




                                 12
